DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-32 are pending.  
 
Response to Arguments
Applicant’s arguments filed 08/24/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of over Stone US 20130043734 in view of GOVINDARAJ US 20180287405 for Independent claims 1 and 18, over Stone US 20130043734 in view of Zane US 20090200985 for independent claim 19, over Zane US 20090200985 in view of Goto US 20140210423 for independent claim 21 and over Zane US 20090200985 in view of UCHIMOTO US 20170346344 for independent claim 31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 15, 18 rejected under 35 U.S.C. 103 as being unpatentable over Stone US 20130043734 in view of GOVINDARAJ US 20180287405.

Regarding Claim 1, Stone teaches:
A power providing device (Fig. 7 #710 in system #700; ¶ 0051 "The receiver may be interconnected with a device to be charged (DTBC)"), comprising: 
a first energy harvester element (Fig. 7 #720 or Fig. 6 #650) configured to generate power in response to an external energy signal being received (720 is 660 receiving coil harvesting energy from an external energy signal from the transmitter. ¶ 0069 "The "flat" RX coil 720 can be, for example, the second receive coil 660 when the wireless power transmission system 600 is in the second configuration." And ¶ 0058 " The receiver 610 can include two or more receive coils 650 and 660 configured receive power transfer from at least one transmit coil 640 in the transmitter 630."); 
a connection switching element (transistor performing the function of selection. ¶ 0086 "discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein") configured to switch a connection between the first energy harvester element (Fig. 7 #720 or Fig. 6 #660) and a second energy harvester element (Fig. 7 #730 or Fig. 6 #660) (configured to switch connections of receiving coils. ¶ 0080 " the receiver 610 can select the receive coil 650 or 660"); and 
wherein the first rectifier is connected to the first energy harvester element to rectify the power generated by the first energy harvester element along the rectification path (Fig. 7 first rectifier #740 connected to the first energy harvester element #720 to rectify power generated from transmitter 710 along its path to 760).  
Stone teaches a first rectifier (Fig. 7 #740) configured to change a rectification path in response to the switching of the connection switching element (in response to the level of induced voltage the rectifier selects a rectification path to rectifier 740 or a rectification path to rectifier 750, wherein the coil that has a higher induced voltage will be selected by rectifier being in responses to connections of switching element (i.e. coil 720, 730 or both) see ¶ 0070 " the rectifier associated with the receive coil 650 or 660 having the higher induced voltage may conduct into the regulator 760."; ¶ 0080 " one or more of the first and second rectifiers 740 and 750 can select the receive coil 650 and/or 660."; and ¶ 0078-0079), 
Stone does not explicitly teach a first rectifier comprising one or more path switching elements.
GOVINDARAJ teaches a first rectifier (Fig. 4 VRECT) comprising one or more path switching elements (the rectifier switches to create different paths of rectification within itself. ¶ 0037 "electronic circuit 400 with a reconfigurable synchronous rectifier" ….. " The control and driver element 410 is operably coupled to the network of switches (e.g., MOSFETS, transistors, relays, and other switch technologies) arranged in a first phase leg 412 and a second phase leg 414." And ¶ 0038 " In a wireless mode, the first phase leg 412 is used to implement a synchronous rectifier and the second phase leg 414 is used to implement a single phase buck converter.").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the first rectifier configured to change a rectification path in response to the switching of the connection switching element taught by Stone to have one or more path switching elements taught by GOVINDARAJ for the purpose of having efficient control of power output by controlling a rectifier to outputs voltages (Refer to ¶ 0020) since for a rectifier to switch rectification paths within itself to produce a desired rectification output of a DC output to supply a device is well known in the art of rectifiers to rectify.

Regarding claim 4, Stone teaches wherein in response to the first energy harvester element being disconnected from the second energy harvester element, forming a parallel rectification path with respect to the second energy harvester element (receiver coils can be selected and disconnected by rectifiers and rectifiers can select coils individually to create parallel paths of rectification wherein I one rectifier has not selected both receiving coils the can select coils individually wherein in response to selection of disconnection of the coil 660 it can be fed to the other rectifier creating parallel rectification paths. see   ¶ 0070 "each receive coil 650 and 660 may be connected to a dedicated rectifier circuit 740 and 750, respectively, which can be configured to convert the AC coil voltage to an unregulated DC voltage. The outputs of these the first and second regulators 740 and 750 can be connected in parallel").  
Stone does not explicitly teach wherein the path switching element forms a parallel rectification path.
GOVINDARAJ teaches the path switching element (Fig. 4 VRECT).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify forming a parallel rectification path with respect to the second energy harvester element taught by Stone to be switched with the path switching element taught by GOVINDARAJ for the purpose of having efficient control of power output by controlling a rectifier to outputs voltages (Refer to ¶ 0020) since for a rectifier to switch rectification paths within itself to produce a desired rectification output of a DC output to supply a device is well known in the art of rectifiers to rectify.

Regarding claim 6, Stone teaches, 
wherein the power providing device is configured to switch the connection between the first energy harvester element and the second energy harvester element through the connection switching element based on a current output from the first rectifier.  (¶ 0080 "one or more of the first and second rectifiers 740 and 750 can select the receive coil 650 and/or 660")

Regarding claim 15, Stone teaches wherein the one or more paths comprise a diode elements disposed to form the rectification path (Fig. 5 diode in 520;¶ 0070 " the two rectifiers act in a diode OR configuration."). 
Stone does not explicitly teach wherein the one or more path switching elements comprise a plurality of diode elements disposed to form the rectification path.
GOVINDARAJ teaches wherein the one or more paths comprise a diode elements disposed to form the rectification path (Fig.  #500 with D1-D4 forming rectification paths).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify rectifiers taught by Stone to have a plurality of diode elements taught by GOVINDARAJ for the purpose of having efficient control of power output by controlling a rectifier to outputs voltages (Refer to ¶ 0020) since for a rectifier to switch rectification paths within itself to produce a desired rectification output of a DC output to supply a device is well known in the art of rectifiers to rectify.

Regarding Claim 18, Stone teaches:
A power providing device (Fig. 7 #700; ¶ 0051 "The receiver may be interconnected with a device to be charged (DTBC)"), comprising:
a plurality of energy harvester elements (Fig. 7 #720 or Fig. 6 #650 and Fig. 7 #730 or Fig. 6 #660) configured to generate power in response to an external energy signal being received (receiving coil harvesting energy from an external energy signal from the transmitter. ¶ 0069 "The "flat" RX coil 720 can be, for example, the second receive coil 660 when the wireless power transmission system 600 is in the second configuration." And ¶ 0058 " The receiver 610 can include two or more receive coils 650 and 660 configured receive power transfer from at least one transmit coil 640 in the transmitter 630."); 
a plurality of connection switching elements (transistor performing the function of selection. ¶ 0086 "discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein") configured to switch a connection between the plurality of energy harvester elements (configured to switch connections of receiving coils. ¶ 0080 " the receiver 610 can select the receive coil 650 or 660"); and 
a plurality of rectifiers individually connected to the plurality of energy harvester elements (Fig. 7 first rectifier #740 connected to the first energy harvester element #720 to rectify power generated from transmitter 710 along its path to 760). 
Stone teaches wherein the plurality of rectifiers configured to form a rectification path with respect to the power generated by the plurality of energy harvester elements in response to the switching of the plurality of connection switching elements (in response to the level of induced voltage the rectifier selects a rectification path to rectifier 740 or a rectification path to rectifier 750, wherein the coil that has a higher induced voltage will be selected by rectifier being in responses to connections of switching element (i.e. coil 720, 730 or both) see ¶ 0070 " the rectifier associated with the receive coil 650 or 660 having the higher induced voltage may conduct into the regulator 760."; ¶ 0080 " one or more of the first and second rectifiers 740 and 750 can select the receive coil 650 and/or 660."; and ¶ 0078-0079).
Stone does not explicitly teach the plurality of rectifiers each include a path switching element.
GOVINDARAJ teaches a rectifier (Fig. 4 VRECT) to include a path switching element (the rectifier switches to create different paths of rectification within itself. ¶ 0037 "electronic circuit 400 with a reconfigurable synchronous rectifier" ….. " The control and driver element 410 is operably coupled to the network of switches (e.g., MOSFETS, transistors, relays, and other switch technologies) arranged in a first phase leg 412 and a second phase leg 414." And ¶ 0038 " In a wireless mode, the first phase leg 412 is used to implement a synchronous rectifier and the second phase leg 414 is used to implement a single phase buck converter.").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify he plurality of rectifiers configured to form a rectification path with respect to the power generated by the plurality of energy harvester elements taught by Stone to include a path switching element taught by GOVINDARAJ for the purpose of having efficient control of power output by controlling a rectifier to outputs voltages (Refer to ¶ 0020) since for a rectifier to switch rectification paths within itself to produce a desired rectification output of a DC output to supply a device is well known in the art of rectifiers to rectify.

Claims 2, 5 rejected under 35 U.S.C. 103 as being unpatentable over Stone US 20130043734 in view of GOVINDARAJ US 20180287405 as applied to claim 1 above, and further in view of Nakahara US 20170288463.

Regarding claim 2, Even though Stone teaches forming a series path with a second rectifier connected to one of the one or more second energy harvester elements as  noted above see (Fig. 7 first path #720bto 740 to 760, and second path from 730 to 750 to 760, wherein these and other paths can be created based  on selection. See ¶ 0080 " the receiver 610 can select the receive coil 650 and/or 660 with a highest voltage. In another embodiment, the receiver 610 can select the receive coil 650 or 660 closest to the transmit coil 640. In an embodiment, one or more of the first and second rectifiers 740 and 750 can select the receive coil 650 and/or 660. ") and GOVINDARAJ teaches the path switching element as noted above see (the rectifier switches to create different paths of rectification. ¶ 0037 "electronic circuit 400 with a reconfigurable synchronous rectifier" ….. " The control and driver element 410 is operably coupled to the network of switches (e.g., MOSFETS, transistors, relays, and other switch technologies) arranged in a first phase leg 412 and a second phase leg 414."), the combination of Stone in view of GOVINDARAJ  do not explicitly teach wherein in response to the first energy harvester element being connected in series with one or more second energy harvester elements.
Nakahara teaches the first energy harvester element being connected in series with one or more second energy harvester elements. (Fig. 2 #21 Energy harvester L1 and L2 connected in series; ¶ 0073 " the individual LC circuits 29 may be connected in parallel or in series via the switching mechanism 23, or the individual LC circuits 29 may be selectively connected. ")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the combination of Stone and GOVINDARAJ to have the first energy harvester element being connected in series with one or more second energy harvester elements taught by Nakahara for the purpose of improvement in impedance matching for power transmission by increasing coil windings. (Refer to ¶ 0004)

Regarding claim 5, Stone teaches disconnect the first energy harvester element from the second energy harvester element in response to a disconnection signal. (when both are not receiving energy only one is receiving energy then one is disconnected. ¶ 0065 " the receiver 610 can detect that the first receive coil 650 receives more wireless charging power in the second configuration, and may select the first receive coil 650 to receive the wireless charging power" and (¶ 0067 " the receiver 610 can detect that the second receive coil 660 receives approximately the same wireless charging power in the third configuration, and may select both the first receive coil 650 and the second receive coil 660 to receive the wireless charging power ")
Stone does not explicitly teach connect the first energy harvester element in series with the second energy harvester element in response to a connection signal.
Nakahara teaches connect the first energy harvester element in series with the second energy harvester element in response to a connection signal. (Fig. 2 #21 Energy harvester L1 and L2 connected in series; ¶ 0073 " the individual LC circuits 29 may be connected in parallel or in series via the switching mechanism 23, or the individual LC circuits 29 may be selectively connected. ")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stone to have the first energy harvester element in series with the second energy harvester element taught by Nakahara for the purpose of improvement in impedance matching for power transmission by increasing coil windings. (Refer to ¶ 0004)

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Stone US 20130043734 in view of GOVINDARAJ US 20180287405 as applied to claim 1 above, and further in view of Nakahara US 20170288463 and YAMAMOTO US 20110266882.

Regarding claim 3, Stone does not explicitly teach wherein, in response to the first energy harvester element being connected in series between two or more second energy harvester elements by two or more connection switching elements.  
Nakahara teaches wherein, in response to the first energy harvester element being connected in series between two or more second energy harvester elements by two or more connection switching elements. (Fig. 23 #21A first energy harvester element L1 being connected in series between two or more second energy harvester elements by two or more connection switching elements L2 , L3 by SW1, SW2 and SW3)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stone to have the first energy harvester element being connected in series between two or more second energy harvester elements taught by Nakahara for the purpose of improvement in impedance matching for power transmission. (Refer to ¶ 0004)
Stone does not explicitly teach the path switching element excludes the first rectifier from the rectification path.
YAMAMOTO teaches the path switching element excludes the first rectifier from the rectification path (Fig. 21 #106; ¶ 0172 " keep switches Q1 and Q3 OFF and turn switch Q2 ON" and (¶ 0171 " current will flow through only the rectifier that is connected to that switch in ON state. It should be noted that the number of rectifiers to provide does not have to be three but may also be any other number.").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stone to have the path switching element excludes the first rectifier from the rectification path taught by YAMAMOTO for the purpose of providing a power generation system that can not only raise the ordinarily low output voltage of the power generating section significantly but also maintain stabilized energy output. (Refer to ¶ 0019)

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Stone US 20130043734 in view of GOVINDARAJ US 20180287405 as applied to claim 6 above, and further in view of Nishino US 20090067207.

Regarding claim 7, Stone does not explicitly teach wherein in response to the current output from the first rectifier being less than a threshold current, the power providing device is further configured to additionally connect one or more second harvester elements in series with the first energy harvester element with a plurality of connection switching elements.  
Nishino teaches wherein in response to the current output from the first rectifier being less than a threshold current, the power providing device is further configured to additionally connect one or more second harvester elements in series with the first energy harvester element with a plurality of connection switching elements. (Fig. 1A #5 connecting 2A 2B in series; ¶ 0041 " a voltage controller (an example of a voltage control unit) 11 which controls the switch 5 to control an output voltage V.sub.DC applied to the load 10, that is, the voltage controller 11 which detects the output voltage V.sub.DC, turns on the switch 5 when the output voltage V.sub.DC is not higher than a predetermined voltage, and turns off the switch 5 when the output voltage V.sub.DC exceeds the predetermined voltage. ")  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stone to have the power providing device is further configured to additionally connect one or more second harvester elements in series taught by Nishino for the purpose of reducing unnecessary loss. (Refer to ¶ 0006)

Claim 8-12, 14 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Stone US 20130043734 in view of GOVINDARAJ US 20180287405 as applied to claim 6 above, and further in view of Zane US 20090200985.

Regarding claim 8, Stone does not explicitly teach wherein the power providing device is configured to monitor currents output from the first rectifier for respective connection states between the first energy harvester element and the one or more second harvester elements, and determine a connection state in which a highest current is output, among the respective connection states.
Zane teaches:
wherein the power providing device is configured to monitor currents output from the first rectifier  (input power having a current measurement is the output of the rectifiers going to the power controller 104. See ¶ 0023 "sensing current and voltage characteristics of the low power DC power; selecting, based upon the sensed characteristics, a DC-to-DC converter module and operating mode; selecting parameters, based upon the sensed characteristics, such that a positive equivalent resistive load is presented to the power source(s) at the input of the DC-to-DC converter module over a range of input power levels"; and ¶ 0061) for respective connection states between the first energy harvester element and the one or more second harvester elements (the respective connection states are from the determines topology of the plurality of antennas. See ¶ 0075 "input power conditions vary, DC-to-DC converter 116 may be selected from a plurality of converters to match the input power characteristics."; and ¶ 0049, 0056), and 
determine a connection state in which a higher current is output, among the respective connection states (in determining antenna topology the antenna convection state is determined to be series/parallel configuration  that produces higher. ¶ 0060 "if energy management device 112 determines that output power of the rectenna array is too high or too low, energy management device 112 may instruct energy coupling device 110 to reconfigure antenna elements of rectenna array 200 into parallel and/or serial connectivity combinations, thereby reducing or increasing output voltage and/or current."; and ¶’s 0049, 0056, 0059).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stone to monitor currents output from the first rectifier for respective connection states between the first energy harvester element and the one or more second harvester elements, and determine a connection state in which a higher current is output taught by Zane and further obvious to desire the hirer current to be the highest current for the purpose of having better efficiency in transmission reception when the RF wave varies due to loading. (Refer to ¶ 0006)

Regarding claim 9, Stone does not explicitly teach wherein the power providing device is configured to maintain the determined connection state while the power rectified by the first rectifier is provided to a load.
Zane teaches to maintain the determined connection state while the power rectified by the first rectifier is provided to a load. (if a particular topology is chosen having a connection state if that input varies it maintains output. ¶ 0093 "As the output capacitor voltage builds, the converter sequences through topologies to maintain optimal loading of the rectenna and high efficiency"; and ¶ 0071 " Controlled impedance power controller 104, on the other hand, maintains resistance presented to the input source at a substantially constant level, even as input power levels vary.")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stone to have to maintain the determined connection state while the power rectified by the first rectifier is provided to a load taught by Zane for the purpose of having constant power to a device to mitigate the effect of varied power conversion that effect efficiency. (Refer to ¶ 0006)

Regarding claim 10, Stone does not explicitly teach wherein the power providing device is configured to determine an array corresponding to a current value output from individual energy harvester elements through the first rectifier, and form a connection of a plurality of energy harvester elements using a plurality of connection switching elements based on the determined array
Zane teaches wherein the power providing device is configured to determine an array corresponding to a current value output from individual energy harvester elements through the first rectifier, and form a connection of a plurality of energy harvester elements using a plurality of connection switching elements based on the determined array (input power levels including current of the array of individual antennas and rectifiers are to determine how connection of switching elements occur i.e. its topology. ¶  0015, 0021, 0024, 0055-0060 and Fig 8 # 802, 806, 812, 814).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stone to have to determine an array corresponding to a current value output from individual energy harvester elements taught by Zane for the purpose of having better efficiency in transmission reception when the RF wave varies. (Refer to ¶ 0006)

Regarding claim 11, Stone teaches a non-volatile memory (¶ 0087)
Stone does not explicitly teach wherein the connection switching element is configured as a non-volatile memory switch to maintain one of a connection state and a disconnection state between the first energy harvester element and the second energy harvester element based on a pre-stored switching state.
Zane teaches wherein the connection switching element is configured as a non-volatile memory switch to maintain one of a connection state and a disconnection state between the first energy harvester element and the second energy harvester element based on a pre-stored switching state (stored instructions of switching in a design wherein the design can have connection states and disconnection states to produce desired configuration of topologies. ¶ 0017 " a software product has instructions, stored on computer-readable media, wherein the instructions, when executed by a computer, perform steps for designing a system for collecting/harvesting energy from power sources, including instructions for: interacting with power source design software to select one or more desired power sources for overall combined power source and power manager efficiency; solving appropriate converter topology").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stone’s  non-volatile memory to include  wherein the connection switching element is configured as a non-volatile memory switch to maintain one of a connection state and a disconnection state between the first energy harvester element and the second energy harvester element taught by Zane for the purpose of storing switching instructions in addition to existing instruction for faster processing that data storage is known to create. 

Regarding claim 12, Stone teaches a load connected to an output of the first rectifier, and provides the rectified power to the load (Fig. 7 #740 provides rectified power to load #770).  
Stone does not explicitly teach wherein in response to a plurality of energy harvester elements being connected in series, the first rectifier rectifies power with a voltage applied to a first end of the plurality of energy harvester elements and a second end of the plurality of energy harvester elements.
Zane teaches wherein in response to a plurality of energy harvester elements being connected in series (Par 0011 "The system includes a receiving device with at least one antenna and at least one rectifier, the receiving device converting the RF/microwave/millimeter-wave power into direct current (DC) electricity. The system also has a power management unit that (a) configures the receiving device based upon the DC power, (b) presents a desired load to the receiving device "), the first rectifier rectifies power with a voltage applied to a first end of the plurality of energy harvester elements and a second end of the plurality of energy harvester elements (Par 0021 "an energy storage device. The power source comprises at least a first antenna element and a second antenna element, wherein each of the first and second antenna elements are coupled to at least one rectifier to form at least two rectenna elements").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stone to have energy harvester elements being connected in series, the first rectifier rectifies power with a voltage applied to a first end of the plurality of energy harvester elements and a second end of the plurality of energy harvester elements taught by Zane for the purpose of having better efficiency in transmission reception when the RF wave varies due to loading. (Refer to ¶ 0006)

Regarding claim 14, Stone does not explicitly teach wherein the first energy harvester element and the second energy harvester element are disposed on a same plane and have reception axes parallel to each other.  
Zane teaches wherein the first energy harvester element and the second energy harvester element are disposed on a same plane and have reception axes parallel to each other (Par 0052 "illustrating nine square patch antenna elements 202 on a grounded substrate 204.").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stone to have wherein the first energy harvester element and the second energy harvester element are disposed on a same plane and have reception axes parallel to each other  taught by Zane for the purpose of more surface area to receive power. 

Regarding claim 17, Stone does not explicitly teach wherein the external energy signal is a signal propagated while vibrating through a medium, and the first energy harvester element is configured to generate the power based on vibration induced in response to the receiving of the external energy signal.  
Zane teaches wherein the external energy signal is a signal propagated while vibrating through a medium, and the first energy harvester element is configured to generate the power based on vibration induced in response to the receiving of the external energy signal (when vibration of sound are emitted a piezoelectric device will receive vibrations to generate power. This is the function of a piezoelectric device and the power source having the first energy harvesting element can be piezoelectric device which will harvest power through vibrations received. ¶ 0046 " Power source 102 may represent one or more of: a rectenna, a photovoltaic cell, a piezoelectric device or other power collecting device. Although described in various embodiments as a power collecting system or a power harvesting system, it should be understood that the systems, devices and methods described herein may be used for either purpose").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stone to generate the power based on vibration induced taught by Zane for the purpose of using additional means to harvest more energy. (Refer to ¶ 0046)

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Stone US 20130043734 in view of GOVINDARAJ US 20180287405 as applied to claim 1 above, and further in view of ZAHN CN 101331503.
  
Regarding claim 13, Stone does not teach wherein the first energy harvester element and the second energy harvester element are formed of a material that vibrates in response to the receiving of the external energy signal, and 
the first energy harvester element and the second energy harvester element have a same resonant frequency.  
ZAHN teaches wherein the first energy harvester element and the second energy harvester element are formed of a material that vibrates in response to the receiving of the external energy signal (Par 0026 " power controller and DC combination circuit device collecting radio frequency (RF) power, comprising the following steps: receiving an RF wave at each position of at least two rectifying antenna element; determining a plurality of series of at least two rectifying antenna vibrator/parallel electrical configuration in which one will result in the desired overall power output from at least two rectifying antenna element"), and 
the first energy harvester element and the second energy harvester element have a same resonant frequency (Par 0054 "the size and layout of each antenna element, each rectifier and connectivity of the same, and substrate characteristics determined by the rectenna array 200 receiving the radio frequency of the frequency range and polarization").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stone to include same frequency and material that vibrates  taught by ZAHN for the purpose of monitoring incident radiation power levels in vibrator polarization when a different means for energy harvesting is used in the art of receiving wireless power. (Refer to Par 0081, 0003, 0096)

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Stone US 20130043734 in view of GOVINDARAJ US 20180287405 as applied to claim 1 above, and further in view of Braginsky US 20180287484.

Regarding claim 16, Stone does not explicitly teach wherein the one or more path switching elements comprise: passive diode elements and transistor switches, wherein the passive diode elements and the transistor switches are configured to form the rectification path in response to an output voltage of the first rectifier being less than a threshold output, the transistor switches exclude the passive diode elements and form the rectification path through on-off switching based on a current output from the first energy harvester element, in response to the output voltage of the first rectifier being greater than or equal to the threshold output.  
Braginsky teaches wherein the one or more path switching elements comprise: passive diode elements and transistor switches, wherein the passive diode elements and the transistor switches are configured to form the rectification path in response to an output voltage of the first rectifier being less than a threshold output, the transistor switches exclude the passive diode elements and form the rectification path through on-off switching based on a current output from the first energy harvester element, in response to the output voltage of the first rectifier being greater than or equal to the threshold output (when output is a low value the passive diodes are excluded by being bypassed and when output not low the passive diodes are switched in use. See Fig. 2B #209b #QB2-QB5; ¶ 0059 "the bypass circuits may provide a bypass path when low power may be being produced on the output of at least one of the power modules" and ¶ 0165 " Each one of MOSFETs QB2-QB5 may be ON or OFF when bypass circuit 209b is enabled and/or disabled, where when MOSFETs QB2-QB5 are OFF current may flow through the passive diodes in MOSFETs QB2-QB5, and when MOSFETs QB2-QB5 are ON the current may flow through the MOSFETs themselves.").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stone to have the passive diode elements and the transistor switches are configured to form the rectification path in response to an output taught by Braginsky for the purpose of having ability to bypass a path avoiding significant losses of voltage in the path and to mitigate overheating that may occur across a path. (Refer to ¶0002-0003)

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Stone US 20130043734 in view of Zane US 20090200985.

Regarding claim 19, Stone teaches:
A power providing method performed by a power providing device (Fig. 7 #700; ¶ 0051 "The receiver may be interconnected with a device to be charged (DTBC)"), the power providing method comprising: 
generating, by a first energy harvester element (Fig. 7 #720 or Fig. 6 #650), power in response to an external energy signal being received (720 is 660 receiving coil harvesting energy from an external energy signal from the transmitter. ¶ 0069 "The "flat" RX coil 720 can be, for example, the second receive coil 660 when the wireless power transmission system 600 is in the second configuration." And ¶ 0058 " The receiver 610 can include two or more receive coils 650 and 660 configured receive power transfer from at least one transmit coil 640 in the transmitter 630."); 
switching a connection between the first energy harvester element and a second energy harvester element based on the generated power (based on output being the higher induced voltage will cause configuration to switch connections of receiving coils. ¶ 0080 " the receiver 610 can select the receive coil 650 or 660"; ¶0070 and 0080); 
forming a rectification path with respect to at least one of the first energy harvester element and the second energy harvester element in response to the switching (Fig. 7 from 720 to 770 is a formed rectification path;  ¶ 0080 "one or more of the first and second rectifiers 740 and 750 can select the receive coil 650 and/or 660."); 
rectifying, by a rectifier, the power generated by the first energy harvester element along the rectification path (Fig. 7 #720 rectified by 740).
Stone does not explicitly teach maintaining the formed rectification path, while the power generated by the first energy harvester element and the second energy harvester element and rectified by the rectifier is provided to a load.
Zane teaches maintaining the formed rectification path, while the power generated by the first energy harvester element and the second energy harvester element and rectified by the rectifier is provided to a load (if a particular topology is chosen having a connection state if that input varies it maintains output. ¶ 0093 "As the output capacitor voltage builds, the converter sequences through topologies to maintain optimal loading of the rectenna and high efficiency"; and ¶ 0071 " Controlled impedance power controller 104, on the other hand, maintains resistance presented to the input source at a substantially constant level, even as input power levels vary.").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stone to have maintaining the formed rectification path taught by Zane for the purpose of having constant power to a device to mitigate the effect of varied power conversion that effect efficiency. (Refer to ¶ 0006)

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Stone US 20130043734 in view of Zane US 20090200985 as applied to claim 19 above, and further in view of Nakahara US 20170288463.

Regarding claim 20, Stone teaches:
wherein the forming of the rectification path comprises additionally connecting the second energy harvester element to the first energy harvester element, in response to a current of the rectified power output from the rectifier being less than a threshold current (¶ 0075 "the first receive coil 930 can have a first received power limit such as, for example, 5 W. The second transmit coil 930 is configured to supply wireless charging power to a second receive coil 940. In an embodiment, the second receive coil 940 can have a second received power limit such as, for example, 5 W"; and ¶ 0076 " The receiver 950 can be configured to convert an AC signal received from the first and second receive coils 930 and 940 into a regulated DC signal for supply to a high-power DTBC 960. In an embodiment, the first DTBC 960 can have a power draw higher than the power limit of any one receive coil 930 and 940.").  
Stone does not explicitly teach connecting the second energy harvester element to the first energy harvester element in series.
Nakahara teaches connecting the second energy harvester element to the first energy harvester element in series (Fig. 2 #21 Energy harvester L1 and L2 connected in series; ¶ 0073 " the individual LC circuits 29 may be connected in parallel or in series via the switching mechanism 23, or the individual LC circuits 29 may be selectively connected.").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Stone to have the second energy harvester element to the first energy harvester element in series taught by Nakahara for the purpose of improvement in impedance matching for power transmission by increasing coil windings. (Refer to ¶ 0004)

Claim 21, 29-30 rejected under 35 U.S.C. 103 as being unpatentable over Zane US 20090200985 in view of Goto US 20140210423.

Regarding claim 21 Zane teaches:
a battery (Fig. 1 #108); 
provide the generated power to the battery (¶ 0048 " to convert energy received from power source 102 into a form suitable for storage by energy storage device 108. Accordingly, energy coupling device 110 may include a DC-to-DC voltage converter 116 that changes the DC voltage received from power source 102 such that it is suitable for storage in energy storage device 108.");
Zane also teaches:
a plurality of elements connected to the battery ( the antenna elements are connected to the battery. see¶ 0049 "power source 102 is a rectenna array (e.g., rectenna array 200, FIG. 2) that has a plurality of antenna elements (e.g., antenna elements 202)"; and ¶ 0048 " to convert energy received from power source 102 into a form suitable for storage by energy storage device 108. Accordingly, energy coupling device 110 may include a DC-to-DC voltage converter 116 that changes the DC voltage received from power source 102 such that it is suitable for storage in energy storage device 108."), 
the plurality of elements configured to generate power in response to a wireless signal being received ( the plurality of power source antenna elements generate power from received wireless signal. See ¶ 0049 "power source 102 is a rectenna array (e.g., rectenna array 200, FIG. 2) that has a plurality of antenna elements (e.g., antenna elements 202)"; and ¶ 0048 " to convert energy received from power source 102 into a form suitable for storage by energy storage device 108. Accordingly, energy coupling device 110 may include a DC-to-DC voltage converter 116 that changes the DC voltage received from power source 102 such that it is suitable for storage in energy storage device 108."), and
a switching element (switching components noted as switching element. See ¶ 0059 "modify connectivity of rectenna array 200 (e.g., using DC combining circuit 114) to decrease or increase output voltage. DC combining circuit 114 for example contains switching components (e.g., MOSFETs, BJT, IGBT, relays, etc.) that allow dynamic configuration of connectivity to power source 102") configured to switch between a series connection mode and a parallel connection mode of the plurality of elements (¶ 0049 "to configure antenna elements in series and/or parallel" and ¶ 0060).
Zane does not explicitly teach piezoelectric elements.
Zane teaches the plurality of elements can be piezoelectric elements (¶ 0046 " Power source 102 may represent one or more of: a rectenna, a photovoltaic cell, a piezoelectric device or other power collecting device. Although described in various embodiments as a power collecting system or a power harvesting system, it should be understood that the systems, devices and methods described herein may be used for either purpose.").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the plurality of elements taught by Zane to be piezoelectric elements since in the art of energy harvesting to use a piezoelectric element is known purpose of harvesting energy by a different means. (¶ 0046)
Furthermore even though Zane teaches switching element configured to switch between a series connection mode and a parallel connection mode of the plurality of elements as noted above, Zane does not explicitly teach switching element configured to switch between a series connection mode and a parallel connection mode of the plurality of piezoelectric elements.
Goto teaches switching element configured to switch between a series connection mode and a parallel connection mode of the plurality of piezoelectric elements (¶ 0086 " The switch circuit 6 can connect all the electric generation portions 24 of the piezoelectric vibration energy harvester 2 in series or in parallel with each other.").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the switching element configured to switch between a series connection mode and a parallel connection mode taught by Zane to be of  the plurality of piezoelectric elements taught by Goto for the purpose of generation of a larger energy. (Refer to ¶ 0086)

  Regarding claim 29, Zane teaches:
wherein the switching element is configured as a non-volatile memory switch to maintain one of the series connection mode and the parallel connection mode of the plurality of piezoelectric elements based on a pre-stored switching state (Par 0016 "steps for designing a rectenna, including instructions for: interactively using power management design software to select optimum rectenna configuration for overall combined rectenna and power management efficiency; optimizing rectifier circuitry based upon application; solving rectifier circuit topology based upon optimized rectifier circuitry; solving antenna topology based upon optimized rectifier circuitry" and Par 0057 "Selection of a suitable rectifier topology and rectification device".  

  Regarding claim 30, Zane teaches:
wherein the power providing device is configured to maintain a connection state of the plurality of piezoelectric elements while power rectified by a rectifier is provided to the battery (Par 0071 "Prior art DC-to-DC converters typically implement inverse resistive loading: as input power decreases, resistance presented to the input power source is reduced, thereby further loading the input source. Controlled impedance power controller 104, on the other hand, maintains resistance presented to the input source at a substantially constant level").  

Claims 22-24 rejected under 35 U.S.C. 103 as being unpatentable over Zane US 20090200985 in view of Goto US 20140210423 as applied to claim 21 above, and further in view of MELODIA US 20180027077.

Regarding claim 22, Zane does not teach wherein the wireless signal is an ultrasonic signal.  
 MELODIA teaches wherein the wireless signal is an ultrasonic signal (Par 0138 "the IoMT-patch device can embed two arrays of miniaturized ultrasonic transducers that offer high integration, as well as focusing and beamforming capabilities that enhance the ultrasonic propagation").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to include an ultrasonic signal taught by MELODIA for the purpose of having ultrasonic wireless energy transfer functionalities that help prolonging the device battery life.. (Refer to Par 0138 ) 

  Regarding claim 23, Zane teaches:
wherein the plurality of piezoelectric elements include four or more piezoelectric elements (showing 8 piezoelectric sensors. Fig 10 #1010; Par 0046 " Power source 102 may represent one or more of: a rectenna, a photovoltaic cell, a piezoelectric device or other power collecting device."; Par 0082 "a piezoelectric sensor array 1010").  

  Regarding claim 24, Zane does not teach wherein a size of each of the plurality of piezoelectric elements is less than or equal to 5 mm.  
MELODIA teaches wherein a size of each of the plurality of piezoelectric elements is less than or equal to 5 mm (the size of the its thickness. Par 0080 "The piezoelectric element is around 9.5 mm in diameter, and has a thickness of about 3 mm").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to include piezoelectric elements is less than or equal to 5 mm taught by MELODIA for the purpose of having small components in a device for implantable devices. (Refer to Par 00744)

Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over Zane US 20090200985 in view of Goto US 20140210423 as applied to claim 21 above, and further in view of Leabman US 20180226840.
 
 Regarding claim 25, Even though Zane teaches the series connection mode or the parallel connection mode of the plurality of piezoelectric elements is determined (power source 102 of energy harvest can be piezo electric and wherein array can have parallel or series connections' see Par 0046 and 0049), Zane does not teach them to be determined based on a state of charge of the battery.  
Leabman teaches that elements is determined based on a state of charge of the battery (Par 0054 "Each antenna element can be connected to one or more rectifiers, or a subset of the antenna elements can be connected to one of a set of rectifiers, among other such options that can also be selected based upon factors such as cost, space, and capacity, among others. For example, if 20 Watts are needed and each antenna can handle 1 Watt, then 20 antenna elements might be used. Further, if each rectifier diode can handle ¼ Watt, then four rectifiers are needed in parallel for each antenna").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to include determination based on a state of charge of the battery taught by Leabman for the purpose of handling different amounts of power. (Refer to Par 0054)

Claim 26-28 rejected under 35 U.S.C. 103 as being unpatentable over Zane US 20090200985 in view of Goto US 20140210423 as applied to claim 21 above, and further in view of Priya US 20080074002.

Regarding claim 26, Zane teaches:
A rectifier connected to each of the plurality of elements, the plurality of piezoelectric elements (¶ 0046).
Zane is silent in teaching how rectification of the plurality of piezoelectric elements would occur, wherein Zane doesn’t  teach a rectifier connected to each of the plurality of piezoelectric elements.  
Priya teaches a rectifier connected to each of the plurality of piezoelectric elements (Fig. 11A #1102-1106 connected to 1108-1112).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to know that the piezoelectric elements would need rectification and the plurality of elements that harvest energy each use rectifiers as taught by Zane would have a rectifier connected to each of the plurality of piezoelectric elements as taught by Priya for the purpose of a summed greater output of each rectifier to charge the battery. (Refer to ¶ 0045)

Regarding claim 27, Zane teaches:
wherein the series connection mode or the parallel connection mode of the plurality of piezoelectric elements is determined based on a current value output from the rectifier (Par 0013 "sensing characteristics of the variable low power DC power; selecting, based upon the sensed characteristics"; and Par 0016 "interactively using power management design software to select optimum rectenna configuration for overall combined rectenna and power management efficiency; optimizing rectifier circuitry based upon application; solving rectifier circuit topology based upon optimized rectifier circuitry; solving antenna topology based upon optimized rectifier circuitry, polarization, incident radiation power level and frequency using full-wave electromagnetic simulations").  

  Regarding claim 28, Zane teaches:
wherein the power providing device is configured to increase a number of piezoelectric elements connected in series, among the plurality of piezoelectric elements, with the switching element, in response to the current value output from the rectifier being less than a threshold current (power providing device can select elements to be in series and determines what topology wherein if more efficiency is needed then more elements will be selected to increase reception of harvesting. Par 0013 "sensing characteristics of the variable low power DC power; selecting, based upon the sensed characteristics"; and Par 0016 "interactively using power management design software to select optimum rectenna configuration for overall combined rectenna and power management efficiency; optimizing rectifier circuitry based upon application; solving rectifier circuit topology based upon optimized rectifier circuitry; solving antenna topology based upon optimized rectifier circuitry, polarization, incident radiation power level and frequency using full-wave electromagnetic simulations").  

Claims 31 and 32 rejected under 35 U.S.C. 103 as being unpatentable over Zane US 20090200985 in view of UCHIMOTO US 20170346344.

Regarding claim 31, Zane teaches:
A power providing system comprising: 
a transmitter (¶ 0005 "transmitting device") configured to transmit an external energy signal (energy is transmitted for it to be collected. See ¶ 0014 "collecting/harvesting energy from RF waves"); 
a bio-implant device (Fig. 1 #100 and #106 can be an surgically implanted; ¶ 0003 " a battery powered sensing and transmitting device may be surgically implanted") configured to receive the transmitted external energy signal (¶ 0003 "transmit characteristics of the body in which it is implanted"), and 
generate power based on the received external energy signal (¶ 0005 "Energy may be collected/harvested from radio frequency ("RF") waves for use"), 
wherein the bio-implant device comprises 
	a plurality of energy harvester elements (¶ 0049 "a plurality of antenna elements") connected in one of a series mode and a parallel mode (antenna elements noted as energy harvester elements can be configured in series or parallel. ¶ 0049 "energy management device 112 may control DC combining circuit 114 to configure antenna elements in series and/or parallel for optimum operation."; and ¶ 0060); 
	a rectifier (Fig. 2 #206; ¶ 0052 " Each antenna element 202 has a rectifier 206"; and ¶ 0049); and 
	a connection switching element (switching components noted as connection switching elements. ¶ 0059 "DC combining circuit 114 for example contains switching components (e.g., MOSFETs, BJT, IGBT, relays, etc.) that allow dynamic configuration of connectivity to power source 102") configured to change arrays of the plurality of energy harvester elements (¶ 0049 " DC combining circuit 114 for example contains switching components (e.g., MOSFETs, BJT, IGBT, relays, etc.) that allow dynamic configuration of connectivity to power source 102") in response to a current output from the rectifier being less (in response to outputs of voltage or current the switching elements are configured to change the array/topology if too low. ¶ 0059 " if energy management device 112 determines that output voltage of rectenna array 200 is too high or too low, energy management device 112 may instruct energy coupling device 110 to modify connectivity of rectenna array 200 (e.g., using DC combining circuit 114) to decrease or increase output voltage."; and ¶ 0061 " Connectivity of one or more rectenna arrays may, for example, be based upon one or more of output voltages, open circuit voltage, short circuit current, output current and output power"). 
Zane does not explicitly teach a current output from the rectifier being less than a threshold current.
UCHIMOTO teaches a current output from the rectifier being less than a threshold current (¶ 0095 "the output current I.sub.OUT is smaller than the predetermined threshold I.sub.TH, the main controller 312 sets the rectification circuit 304 to the semi-synchronous rectification mode ").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to have a current threshold taught by UCHIMOTO for the purpose of having a value to determine when the output of the rectifier is too low. 

Regarding claim 32, Zane teaches:
wherein the bio-implant device is configured to monitor currents output from the rectifier for the respective changes in the arrays of energy harvester elements, and determine a connection state in which a high current is output, among the respective arrays (Par 0062 "power controller 104 may include one or more sensors and/or sense circuits configured to monitor characteristics of input power and/or other parameters. Thus, in an exemplary embodiment, the system is configured to sense the following parameter(s)"; Par 0072 "Selection of circuitry for power controller 104 depends on the desired application. Where high efficiency of energy collecting/harvesting is required, additional circuitry may be included to sense").  
Zane does not explicitly teach determine a connection state in which a highest current is output.
However it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to have determine a connection state in which a highest current is output since to monitor for the  highest output current will yield the most efficient results for energy harvesting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mickle US 20060094425 plurality of energy harvester and plurality of rectifies, Melodia US 20190313908 implantable device with piezoelectric device, rectifier, and battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571) 272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached at (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859